DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                     			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
	Claims 24 and 47 are directed to a method.  Claim 1 is directed to a system.
Claim 1 recites the limitations of :
maintain an insurance product model that specifies possible configurations of insurance policy products associated with a plurality of insurance policies;
receive operational data pertaining to a set of existing insurance transactional data associated with the insurance policies; and 
present to be displayed: at least a portion of the insurance product model comprising a set of insurance product model elements and at least some of the operational data corresponding to the set of insurance product model elements.

This concept falls into the category of functions of organizing human activities such as fundamental economic principles or practices (including hedging, insurance, mitigating risk).
         
      

Claims 24 and 47 are similar to claim 1 as being also related to a concept of organizing human activities such as fundamental economic principles or practices (including hedging, insurance, mitigating risk). 
Claims 24 and 47 do not even recite a computer or processor or executed module or instructions to process the claimed invention.

The independent claim 1 recites the additional elements of a “processor” and a “memory” .  Each of these claimed elements is noted to perform their respective generic functions.  
These additional elements are not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the claimed memory.    The claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
The claim merely amounts to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer system (e.g. a computer system comprising a generic database; a generic element for providing an internet store comprising a website; a generic element for receiving consumer input; a generic display on the website; and a generic element to allow the consumer to complete a purchase) to merely carry out the abstract idea itself. 
The judicial exception is not integrated into a practical application.  In particular, the claimed processor and memory are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.  
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 2 is directed to an abstract idea.    
The remaining independent claims 24 and 47 fall short the 35 USC 101 requirement under the same rationale. 

The dependent claims include data parameters and comparing functions to be applied in executing a financial trading transaction.
Accordingly, the dependent claim(s) when analyzed and each taken as a whole are held to be patent  ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that  the claim(s) is/are not directed to an abstract idea. 


The prior art taken alone or in combination failed to teach or suggest:
“receive operational data pertaining to a set of existing insurance transactional data 
associated with the insurance policies; and present to be displayed: at least a portion of the insurance product model comprising a set of insurance product model elements and at least some of the operational data corresponding to the set of insurance product model elements” as recited in independent claim 1 and as similarly recited in independent claims 24 and 47.



  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-47 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,107,163.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-47 of the instant application are directed to a similar subject matter contained in claims 1-25 of the '163 patent.  The only difference between the instant application and the '163 patent is merely a labeling difference.  It is noted that all the features of claims 1-47 are contained in claims 1-25 of the '163 patent.  

Claims 1-47 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,366,456.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-47 of the instant application are directed to a similar subject matter contained in claims 1-25 of the '456 patent.  The only difference between the instant application and the '456 patent is merely a labeling difference.  It is noted that all the features of claims 1-47 are contained in claims 1-25 of the '456 patent.  

Conclusion        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


October 24, 2022